Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screws in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference “188” in Figures 7 and 9 is not discussed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification (29 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For examples:
The paragraph of page 1 should read –This application is a continuation of U.S. Patent Application No. 16/778,910, filed January 31, 2020, now U.S. Patent No. 11,000,141, which is a continuation of U.S. Patent Application No. 15/481,506, filed April 7, 2017, now U.S. Patent No. 10,638,863, which is a continuation of U.S. Patent Application No. 14/320,100, filed June 30, 2014, now U.S. Patent No. 9,693,644, the disclosures of each of which are incorporated herein.—
The specification, Page 27, line 17 discloses “bores 260 (see Fig. 9)”; the bores appear showing in Figure 7, not Figure 9.
The reference “184” in the specification, page 20 is called both “notch” and “pins”.
The reference “186” is discussed as holes in the specification, page 20, but Figure 7 shows pins.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 is unclear. The preamble of claim 1 is “a knife block”.  From this preamble, it appears Applicant is seeking protection for the knife block by itself, without a knife or knives. However, the body of claim 2 recites to include “the first knife”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. 11,000,141. Although the claims at issue are not identical because claim 1 of this pending application is broader compared to claim 1 of the U.S. 11,000,141, they are not patentably distinct from each other because it is clear that all structures of Claims 1-20 of this pending application are found in Claims of U.S. Patent No. 11,000,141. 
At least Claim 1 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of  US 10,638,863. Although the claims at issue are not identical because claim 1 of this pending application is broader compared to claim 1 of the U.S. 10,638,863, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. US 10,638,863 or with 
At least Claim 1 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. 9,693,644. Although the claims at issue are not identical because claim 1 of this pending application is broader compared to claim 1 of the U.S. 9,693,644, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. 9,693,644 or with obviousness limitations as taught by the prior art (see the discussion in the rejection below).
With regards to claims 2-20, see the art below. it is well-known to have those features, in order to allow a manufacturer to have a different configuration to reduce cost and to be suitable customer’s demands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily (US 4866845) in view of Murphy (US 2012/0180602).
Regarding claim 1,  shows a knife block (10, Figure 1), comprising:
a block body (12);
a block insert (block 42, Figure 2) coupled to the block body, the block insert comprising a first knife slot, a second knife slot (there are 5 slots in the body 12), an exterior surface (the external surface of the body 12), an interior surface (where it receives sharpening means 30), a sharpening element holder (48) defining a pocket (see Figure 3, there is a shoulder to hold the sharpening means 30), wherein the first sharpening element and the second sharpening element form a V- shape (Figure 2) and are configured to sharpen a first knife upon removal of the first knife from the first knife slot (Figure 2).
However, McEvily fails to shows a pocket and a cap for respectively holding first and second sharpening elements, as set forth in the claim.
Murphy shows a knife sharpening device (10, Figures 1-6) having an insert (48) and a housing or a holder (42 including a pocket (45) and a cap (40, Figure 3) for respectively receiving projections (56, 58) of a pair of sharpening members (51, 65).
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the knife block of McEvily to have a pocket and a cap for respectively holding sharpening elements, as taught by Murphy, in order to allow a user to easily remove or replace the sharpeners if need. Such a modification 
Regarding claim 2, as best understood, the modified knife block of  McEvily  shows that the first sharpening element is positioned to contact a first side of a cutting edge of the first knife when the first knife is configured to insert into the first knife slot, and wherein the second sharpening element is positioned to contact a second side of the cutting edge when the first knife is configured to insert into the first knife slot (Figure 2 of McEvily).
Regarding claim 3, the modified knife block of  McEvily  shows that a cover plate (54) mounted to the block insert (Figures 1-3 of McEvily) and comprising first and second holes that overly and align with the first and second knife slots, respectively. 
Regarding claim 4, the modified knife block of  McEvily  shows all of the limitations as stated above including that the cover plate comprises a decorative surface (see Figure 1 of McEvily, the plate 54 is perfect aligned the block) except that the plate is formed of plastic. The examiner takes official notice that it is known to have the plate made of plastic. One having ordinary skill in the art would have found it obvious to have the plate being plastic, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate being made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In doing so, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Regarding claim 5, the modified knife block of  McEvily  shows that the cover plate is adhered to the block insert (Figure 1 shows the face plate is firmly on the block insert.)
With regards to the “adhered” step, please note that the invention is directed to a device (product or a knife block) including sharpening elements and inserts, the adhered step between the cover plate and the block or the inserts has been considered and given weight inasmuch as it infers structure in the device. It is a product by process claim. See MPEP 2113.
Regarding claim 7, the modified knife block of  McEvily  shows that the first and second sharpening elements are ceramic (Col. 5, line 15 of McEvily).
Regarding claim 8, the modified knife block of  McEvily  shows that the block insert (42 of McEvily) is formed of plastic (MPEP 608.02, section IX, drawing symbols, the support block 42 is made by plastic).
Regarding claim 9, the modified knife block of  McEvily  shows all of the limitations as stated above except that the cap is formed of plastic. The examiner takes official notice that it is known to have the cap or housings for supporting the sharpening elements to be made of plastic. One having ordinary skill in the art would have found it obvious to have the cap being plastic, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cap being made of plastic, since it has been In re Leshin, 125 USPQ 416. In doing so, in order to reduce a light weight of the knife block and reduce a manufacture cost.
Regarding claim 10, the modified knife block of  McEvily  shows that the cap (42 of Murphy) comprises one or more pins (see a snap on feature, Figure 3 of Murphy below), and the sharpening element holder comprises a corresponding number of holes, such that the pins are received within the holes to align the cap and the sharpening element holder. See a pin in https://www.merriam-webster.com/dictionary/pin that is a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another.

    PNG
    media_image1.png
    581
    707
    media_image1.png
    Greyscale

Regarding claim 13, the modified device of McEvily shows that the block insert (42 of McEvily) is positioned at least partially within the block body because the block 42 is still exposed outside or viewed from outside via one of slots (46).

See Murphy’s Figure 6, there is one knife sharpening slot and 5 slot not including sharpening device.
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the knife block of McEvily to have at least one slot that does not have any sharpening device, as taught by Murphy, in order to allow a user to a sharpened knife.
Regarding claim 15, as best understood, the modified device of McEvily shows first and second indicia associated with the first and second knife slots, respectively, the first and second indicia relating to one or more knife characteristics and the first indicia being different than the second indicia (see Figure 1 of McEvily showing different sizes or indicia of the slots for associating with first and second knives).
Regarding claim 16, the modified device of McEvily shows the block body comprises first and second storage slots aligned with the first and second knife slots, respectively. See the discussion of claim 14 with the slot has no sharpening device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McEvily in view of Murphy and Huang (US 4604836).
Regarding claim 6, the modified knife block of  McEvily  shows all of the limitations as stated above except that the block insert is coupled to the block body with screws. See Huang’s Figures 1-3, a block insert (Figure 1) is coupled to a block body with screws (Col. 1, line 63 “screws”).
.
Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily (US 4866845) in view of Hawker (US 5400679).
Regarding claims 1 and 11, McEvily shows all of the limitations as stated above except a pocket and a cap for respectively holding first and second sharpening elements as set forth in claim 1 and the sharpening element holder is integrally molded as a part of the block insert as set forth in claim 11.
Hawker shows a sharpening device (Figures 1- 2) having 2 holders (20) or one cap and one holder including a pocket (for example, a cavity or seat 32 for receiving a  for a sharpening element 38) holding sharpening elements (38) respectively.
 Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the block insert of McEvily to have a pocket and a cap for respectively holding sharpening elements, as taught by Hawker, in order to allow a user to easily remove or replace the sharpeners if need. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement. In doing so, the sharpening element holder is integrally molded as a part of the block insert.
Regarding claim 12, the modified device of McEvily shows that the sharpening element holder is attached to the interior surface of the block insert. See the insert in the modification above to have the seat and the cap for receiving the sharpening elements.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily (US 4866845) in view of Murphy’s 602 in view of Murphy (US 2012/0266468) hereinafter Murphy’s 468.
Regarding claims 16-17, McEvily shows all of the limitations as stated above first and second storage slots extend completely through the block body.
Murphy’s 468 shows a knife block (Figure 2) having storage slots, not including a sharpening device and extend completely through a block body (Figure 2)
Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the block of McEvily to have first and second storage slots extend completely through the block body, as taught by Murphy’s 468, in order to allow a user to store sharpening knives and allow dust or debris to fall off throughout the bottom of the knife block.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily (US 4866845) in view of Murphy and Paldanius (US 2767530).
Regarding claim 18, McEvily shows a cutlery set (Figures 1-3), comprising: 
a first knife with a first blade having a first blade edge angle (Col. 3, line 47);
a second knife with a second blade having a second blade edge angle (Col. 3, line 47 “a variety of different types of knives”); and the knife block of claim 1 (see the discussion in claim 1 above),
wherein the first sharpening element and the second sharpening element form a V- shape (Figure 2), but it is not clear that a first sharpener angle that is greater than the first blade edge angle.

Therefore, it would have been obvious to one before the effective filling date of the invention to modify the sharpeners of the sharpening device of McEvily to have an angle greater than a knife cutting edge, as taught by Paldanius, in order to allow the sharpening elements to engage more surface of a cutting edge during sharpening processing, instead of just sharpening a tip of the cutting edge.
Regarding claims 19-20, the modified device of McEvily shows  that the first blade has at least one size characteristic that is different than the second blade and wherein the at least one size characteristic is a blade width (Col. 3, line 47 “a variety of different types of knives” and Figure 1 of McEvily).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                           3/8/2022